Exhibit 10.1
SEVENTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT
This SEVENTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT (the “Amendment”) is
made and entered into this 19th day of February, 2010 by and between the ST.
LOUIS COUNTY PORT AUTHORITY, a public body corporate and politic of the State of
Missouri (the “Landlord”) and PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Tenant”).
RECITALS
A. Landlord and Tenant entered into a Lease and Development Agreement dated as
of August 12, 2004, as amended by letter agreement of even date, letter
agreement dated October 4, 2005, Second Amendment to Lease and Development
Agreement dated October 28, 2005 (the “Second Amendment”), Third Amendment to
Lease and Development Agreement dated August 11, 2006 (the “Third Amendment”),
Fourth Amendment to Lease and Development Agreement dated January 18, 2007 (the
“Fourth Amendment”), and as further amended by Fifth Amendment to Lease and
Development Agreement dated March 30, 2007 (the “Fifth Amendment”), and as
further amended by Sixth Amendment to Lease and Development Agreement dated
November 26, 2007 (the “Sixth Amendment”) (collectively, the “Lease and
Development Agreement”) which governs among other things the development of the
Property.
B. The Landlord and Tenant desire to amend the Lease and Development Agreement
to (a) reduce the minimum number of required slots, (b) establish the
Commencement Date and the provisions on the payment of rent, (c) further address
the use by Landlord of the Park Property, (d) address the rights of Tenant and
Landlord to use the roads on the Property and Park Property, and (e) make
certain other changes to the Lease and Development Agreement.
C. Capitalized terms used herein and not otherwise defined, or redefined as the
case may be, shall have the meanings ascribed to them in the Lease and
Development Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, Landlord and Tenant agree to amend the Lease and
Development Agreement as follows:
A. Section 3(a) is amended and restated as follows:
“Commencement Date and Project Opening. The term of this Lease (the “Term”)
shall be deemed to have commenced on May 1, 2009 (the “Commencement Date”). For
purposes hereof, Commencement Date shall mean May 1, 2009. The Term shall expire
on the 99th anniversary of the day prior to the Commencement Date. “Project
Opening” shall mean March 4, 2010.”
B. Section 3(c) is hereby deleted in its entirety.
C. The introductory paragraph of Section 4 and Exhibit C entitled “Essential
Elements” are each amended to reflect that the number of required electronic
gaming devices shall be “not less than 2000”.

 

 



--------------------------------------------------------------------------------



 



D. The first sentence of Section 4(g) is amended and restated as follows:
“Tenant shall proceed in accordance with the applicable Work Schedule with
reasonable diligence to obtain all construction permits and to commence and
complete the Applicable Work in accordance with the applicable Plans.”
E. Section 4(h) is amended as follows:
1. The words “Project Opening” shall be substituted for the words “Commencement
Date” in the first sentence.
2. The following words shall be added to the end of the last sentence: “or for
such other use as shall be proposed by Landlord and concurred to by Tenant which
concurrence shall not be unreasonably withheld.”
F. Section 4(i) is amended by substituting the words “Project Opening” for the
words “Commencement Date” in the first sentence.
G. Section 4(m) is hereby amended and restated as follows:
“Composite Lease. Within thirty (30) days after the Commencement Date, Tenant
shall provide Landlord, for convenience of reference only, with a composite
version of the Lease and its seven amendments, with page inserts at appropriate
places incorporating all amended provisions, keyed to the Lease provisions so
amended, together with all new provisions included in the subsequent seven Lease
amendments.”
H. Section 4(v) entitled “NIMA Payments” is renumbered 4(w).
I. The following new section shall be added to the end of Section 4:
“(x) Park Property. Landlord shall consult with Tenant and obtain Tenant’s
concurrence regarding any proposed change in use to any portion of the Park
Property prior to making any such change or allowing any such change to be made,
and the parties agree to cooperate in good faith to enable other uses not
reasonably likely to be detrimental to the attractiveness of or businesses then
being conducted on the Property. Based on the foregoing criteria, Tenant’s
consent to Landlord’s proposed change in use shall not be unreasonably withheld,
conditioned or delayed. In satisfaction of Landlord’s obligations under Section
2(b) of the Lease to cooperate fully with Tenant in connection with Tenant’s
designation of easements affecting the Park Property and to not unreasonably
withhold its approval with respect to such matters, Landlord agrees to provide
to Tenant an Access Easement (whose term shall be coterminous with the Term of
this Lease and all renewals and extensions thereof, or perpetual in the event of
a sale or transfer of title to the Property to Grantee) across the Park Property
from Hoffmeister Road to the Property and the Park Property in substantially the
form attached hereto as Exhibit A. In addition, Tenant shall execute and deliver
to the Highway Department a maintenance agreement satisfactory

 

- 2 -



--------------------------------------------------------------------------------



 



to the Highway Department relating to the roads on the Property and Park
Property. Conversely, Tenant grants permission to the Landlord to use the
Tenant’s private roadway from the location where the Project Roadway is no
longer a public road through the Property to Landlord’s Park Property for the
use of the public for access purposes only to the Park Property provided that
such use does not interfere with the use by the Tenant, its guests, licensees,
agents, and employees of the Property. Landlord covenants that it will not
place, or allow to be placed, any signs on the Park Property for offsite
businesses that compete with the businesses on the Property. Landlord agrees to
record against any portion of the Park Property to be sold by Landlord, prior to
such sale, a declaration setting forth the material covenants of this Section
which are to be complied with by the landowner and any tenant on the property
sold, and their successors and assigns, for so long as this Lease shall remain
in effect.”
J. Section 5 of the Lease is amended and restated in its entirety as follows:
5. Rent.
“(a) Prepaid Rent and Annual Rent. Tenant shall pay to Landlord, without setoff
or deduction, by corporate or cashiers check or by wire transfer as directed by
Landlord in immediately available U.S. funds, as annual rent (“Annual Rent”),
(i) from and after the Commencement Date, and continuing until the expiration of
the Term, Minimum Rent (as defined in subsection (b) of this Section 5), and
(ii) from and after April 1, 2010, and continuing until the expiration of the
Term, the greater of (A) 2.5% of annual Adjusted Gross Receipts (“AGR”)
(“Percentage Rent”) or (B) applicable Minimum Rent.
(b) Minimum Rent. As used in this Lease, the term “Minimum Rent” shall mean
(i) for the period from the Commencement Date to and including the date of
Project Opening, Two Million Five Hundred Thousand Dollars ($2,500,000), and
(ii) from and after the date of Project Opening, and continuing until the
expiration of the Term, $4 million annually, payable in twelve (12) equal
monthly installments of $333,333.33, beginning on April 10, 2010 and on the
tenth (10th) day of each month thereafter, to and including the last month of
the Term. Tenant has previously paid to Landlord the sum of $2,500,000 for the
Prepaid Rent, the First Deposit and the Second Deposit (collectively, “Prepaid
Rent”) which Prepaid Rent was to be credited in full against the payment by
Tenant of the Minimum Rent during the first year following Project Opening. In
consideration of the previous amendments to this Lease, Landlord and Tenant
agree that the Prepaid Rent shall be the total Minimum Rent payable by Tenant
for the period from the Commencement Date to March 31, 2010. If the Tenant shall
owe Minimum Rent to the Landlord for a partial month under the terms of this
Lease, the payment thereof shall be made prorata on the basis of the number of
actual days due and owing.
(c) AGR. “AGR” shall mean the annual gross receipts from licensed gambling games
and devices less (i) winnings paid to wagerers for the same period, and
(ii) amounts required to be paid during the same period to the owners of
participation games (not affiliated with Tenant) such as Wheel of Fortune,
provided such games cannot be purchased by Tenant at a commercially reasonable
price.

 

- 3 -



--------------------------------------------------------------------------------



 



(d) Payment of Percentage Rent. Commencing on the 45th day following the end of
the 2010 calendar year, and thereafter on the 45th day following the end of each
calendar year during the remainder of the Term, Tenant shall pay to Landlord an
amount equal to 2.5% of AGR for such prior calendar year, less the total monthly
payments of Minimum Rent made for such year, or, with respect to AGR for 2010,
less Minimum Rent for the period April 1-December 31, 2010. Tenant shall report
AGR to Landlord on a yearly basis in accordance with the provisions of
Section 13.
(e) School Funding. Within thirty (30) days after Tenant pays its real and
personal property taxes for 2011, and continuing for each calendar year
thereafter during the Term of this Agreement (each, a “Tax Year”), but no later
than January 31st of the following year, Landlord and Tenant shall determine the
amount of real and personal property taxes that Tenant paid for the prior Tax
Year, commencing with the 2011 Tax Year, for the benefit of the Hancock Place
School District (the “Hancock District”) by applying the school district tax
rate to the assessed value of the On-Site Project and all property thereon
subject to personal property taxes (“Annual Hancock District Tax Revenue”). If
the Annual Hancock District Tax Revenue is less than $4,300,000, then no later
than March 31st of each calendar year after the previous Tax Year, Tenant shall
pay Landlord, as Additional Rent, an amount which equals $4,300,000 less the
Annual Hancock District Tax Revenue. Tenant shall have no obligation to make
additional payments to Landlord under this Section 5(e) for any particular Tax
Year if the Annual Hancock Tax Revenue for such Tax Year is equal to or greater
than $4,300,000. If the Hancock District is consolidated with one or more school
districts or is eliminated or otherwise ceases to function as a school district
or as a taxing jurisdiction, and the real and/or personal property taxes paid by
taxpayers for the benefit of the Hancock District (or its consolidated,
reconfigured or replacement district as provided in this sentence) are reduced,
the $4,300,000 amount by which Tenant’s payment obligation is determined shall
be reduced accordingly. Tenant shall not receive credit against the
above-described obligation for any taxes levied by taxing authorities that do
not finance the Hancock District (or its consolidated, reconfigured or
replacement district as provided in the preceding sentence) such as, by way of
example only, the Special School District or the Community College District.” To
the fullest extent permitted by law, the Landlord shall indemnify and hold
harmless the Tenant from and against any claims against the Tenant, including
interest, penalties and litigation expenses, from third parties, relating to the
use by the Landlord of the rent paid by Tenant in accordance with Section 5(e)
(“School Funding Damages”). In the event that the Landlord is unable under
Missouri law to indemnify the Tenant for any School Funding Damages, Tenant may
offset the amount of the School Funding Damages first against Tenant’s
obligations under this Section 5(e) and second, against Tenant’s Annual Rent
obligation, until such amount is paid. Tenant shall cooperate fully with
Landlord, at no out-of-pocket cost to Tenant, in connection with Landlord’s
defense of any claim against Tenant and/or Landlord relating to this Section
5(e).

 

- 4 -



--------------------------------------------------------------------------------



 



K. Within 10 days of the date of this Amendment, the Landlord shall grant to
Pinnacle, an exclusive easement (whose term shall be coterminous with the Term
of this Lease and all renewals and extensions thereof, or perpetual in the event
of a sale or transfer of title to the Property to Grantee) for a sign and two
monument markers on the NIMA Property in substantially the form attached hereto
as Exhibit B in satisfaction of Section 2(e) of the Second Amendment.
L. Except as modified and amended by this Amendment, the Lease and Development
Agreement shall remain in full force and effect in accordance with its terms.
Unless the context otherwise indicates, all other terms and conditions of the
Lease and Development Agreement which are the same as or directly related to the
revised terms and conditions set out in this Amendment are similarly modified to
be consistent with this Amendment. The provisions of this Amendment shall inure
to the benefit of and be binding upon the parties hereto, their successors and
assigns.
M. If there is a conflict between the Lease and Development Agreement and this
Seventh Amendment, the Seventh Amendment shall control.
N. This Amendment may be executed in counterparts.

 

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

                      LANDLORD:         ST. LOUIS COUNTY PORT AUTHORITY    
 
                    By:   /s/ Dennis G. Coleman                  
 
      Name:   Dennis G. Coleman    
 
      Title:  
Executive Director
   
 
         
 
   

            TENANT:
PINNACLE ENTERTAINMENT, INC.
      By:   /s/ Carlos Ruisanchez         Name:   Carlos Ruisanchez       
Title:   Executive Vice President, Strategic Planning and Development   

 

- 6 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A
EASEMENT FOR ACCESS
THIS EASEMENT is made and entered into as of the       day of
                    , 2010 (“Effective Date”), by ST. LOUIS COUNTY PORT
AUTHORITY, a public body corporate and politic of the State of Missouri having
an office at 121 S. Meramac, Clayton, Missouri 63105 (“Grantor”), for the
benefit of PINNACLE ENTERTAINMENT, INC., a Delaware corporation having an office
at 3800 Howard Hughes Highway, Suite 3800, Las Vegas, NV 89169, and its
successors and assigns (“Grantee”).
RECITALS OF FACT
Grantor is the fee simple owner of certain real property situated in St. Louis,
County, Missouri, legally described on Exhibit “A” attached hereto (the “Leased
Property”), which is being leased to Grantee pursuant to the terms of a 99 year
Lease and Development Agreement dated as of August 24, 2004, as amended (the
“Lease Agreement”);
Grantor also is the fee simple owner of property situated in St. Louis County,
Missouri, legally described on Exhibit “B” which is attached hereto(the “Park
Property”) which is adjacent to the Leased Property;
Grantor desires to assure that Grantee shall have access across the Park
Property to Hoffmeister Road, a St. Louis County public road, at all times
during the term of the Lease Agreement.
EASEMENT
NOW, THEREFORE, in consideration of the sum of Ten and no/100 Dollars, the
receipt and sufficiency of which is hereby acknowledged by Grantor, and for
other good and valuable consideration, Grantor hereby grants, remises, covenants
and agrees as follows:
(A) Grant of Easement. Grantor hereby grants, bargains, and quitclaims to
Grantee and other occupants of the Leased Property, their successors and
assigns, an easement to construct and maintain an access road through and across
the paved drives now existing on the Park Property (the “Easement”).
Notwithstanding the foregoing, Grantor reserves unto itself, its successors and
assign, the right to modify any paved drive so long as the drive continues to
provide dual access to the Leased Property.
(B) Limitations on Use. The owners and occupants of the Properties, their
successors and assigns, shall use the Easement only for the purposes stated
herein and for no other purposes without the prior consent of Grantor, its
successors and assigns.

 

 



--------------------------------------------------------------------------------



 



(C) Duration and Termination. This Easement Agreement shall continue in duration
until the first to occur of a termination entered into in writing by both the
Grantee and the Grantor, or the termination of the Lease (other than as a result
of a sale or transfer of title to the Property to Grantee).
(D) Continuing Covenants. The provisions of the Easement shall be continuing as
a covenant running with the land and shall be binding upon and inure to the
benefit of the lessees of the Leased Property and their respective successors in
title; subject to the provisions of section 3.
(E) Governing Law. This Easement Agreement shall be construed and governed in
accordance with the laws of the State of Missouri.
(F) Representations and Warranties. Grantor certifies it has the power and
authority to execute and deliver this Agreement.
IN WITNESS WHEREOF, the parties hereto, intending to be fully and absolutely
bound hereby, have executed this Easement Agreement as of the day and year first
above written.

                      Grantor:         PORT AUTHORITY OF ST. LOUIS COUNTY    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
    )      
 
  ) ss.  
COUNTY OF ST. LOUIS
    )      

On this            day of                     , 2010, before me personally
appeared                                          , to me personally known, who
being by me duly sworn did say that (s)he is the
                                         of the Port Authority of St. Louis
County, that said instrument was signed and delivered in behalf of said Port
Authority of St. Louis County, and acknowledged to me that (s)he executed the
same as the free act and deed of the Port Authority of St. Louis County.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

         
 
 
 
Notary Public in and for said County and State    
 
       
 
 
 
(Type, print or stamp name below signature)    
My Commission Expires:
       
 
       
 
       

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description of the Leased Property
Lot 1 of River City Casino Subdivision as reflected in Plat Book 357, at pages
445-447 recorded with the St. Louis County, Missouri recorder of deeds on
November 19, 2009 as instrument number 2009111900633.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Legal Description of the Park Property
Lot 2 of River City Casino Subdivision as reflected in Plat Book 357, at pages
445-447 recorded with the St. Louis County, Missouri recorder of deeds on
November 19, 2009 as instrument number 2009111900633.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EASEMENT AGREEMENT
THIS EASEMENT AGREEMENT is made and entered into as of the  _____  day of
February, 2010, by and between ST. LOUIS COUNTY PORT AUTHORITY, a public body
corporate and politic of the State of Missouri (“Grantor”), and PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (“Grantee”).
Recitals of Fact
A. Grantor and Grantee are parties to a Lease and Development Agreement dated
August 12, 2004, as amended (the “Lease”) which provides, inter alia, for
Grantee to develop a casino and mixed-use facility as more fully described in
the Lease (the “Project”) on property owned by the Grantor, legally described on
Exhibit “A” attached hereto and incorporated herein by this reference (the
“Casino Property”).
B. The Project includes the construction by the Grantee of an access road to the
Project (“Project Roadway”) which crosses certain real property owned by Grantor
situated partially in the City of St. Louis, Missouri and partially in St. Louis
County, Missouri, legally described on Exhibit “B” attached hereto and
incorporated herein by this reference (the “Grantor’s Property”).
C. In satisfaction of its obligations under the Lease, Grantor desires to grant
to Grantee and Grantee desires to receive from Grantor an easement for the
benefit of Grantee, on that portion of Grantor’s Property, legally described on
Exhibit “C” attached hereto and incorporated herein by this reference (the “Sign
Easement Tract”) for a sign advertising and providing directions to the Project
as provided in the Second Amendment to Lease and Development Agreement dated
October 28, 2005 between Grantor and Grantee and for two monument markers
identifying the entrance to the Casino Property, a drawing of which is attached
hereto.
D. Grantor desires to grant to Grantee and Grantee desires to receive from
Grantor an easement for the benefit of Grantee, on Grantor’s Property for
utility lines for such signage.
Agreement
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and in consideration of the payment to Grantor by Grantee of the sum of
Ten and no/100 Dollars, the receipt and sufficiency of which is hereby
acknowledged by Grantor, and for other good and valuable consideration, Grantor
and Grantee hereby grant, covenant and agree as follows:
1. Representation and Warranty. Grantor hereby represents and warrants that it
has full right and authority to convey the easement rights which this Easement
Agreement purports to convey upon the terms stated in this Easement Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Grant of Easements.
(a) Grantor hereby grants, bargains, sells and conveys to Grantee, its
successors and assigns, and its agents, servants, employees, independent
contractors and representatives, an easement over, across, under and through the
Sign Easement Tract for the right, but not the obligation, of constructing,
erecting, installing, anchoring, reconstructing, maintaining, renewing and
replacing directional and advertising signage for the Project, including a pylon
sign and a welcome arch which may span the Project Roadway and two monument
markers identifying the entrance to the Casino Property (“Sign”), including the
installation and use of utility lines to service the Sign, including in the Sign
Easement Tract and the Grantor’s Property (collectively, the “Improvements”).
(b) Grantor hereby grants, bargains, sells and conveys to Grantee, its
successors and assigns, and its agents, servants, employees, independent
contractors and representatives, an easement over, across, under and through the
Grantor’s Property for the use, installation and maintenance of utility lines to
service the Sign together with the right of ingress and egress to the Sign
Easement Tract for the purposes described in 2(a) above and Grantor agrees not
to disturb the same.
3. Construction of Improvements. Grantee agrees that at the sole cost and
expense of the Grantee, Grantee may erect, construct, install, anchor and lay
the Improvements. The plans and/or specifications for such construction shall be
subject to the prior approval of Grantor. The construction and installation of
the Improvements shall be in strict accordance with the plans and specifications
approved by Grantor, and within the time periods reasonably specified by Grantor
and subject to all laws.
4. Covenant of Grantor. Grantor covenants that (a) it will allow no improvement
or natural condition of Grantor’s Parcel to obscure Grantee’s Sign from adjacent
streets, (b) it will not place, or allow to be placed, any signs in the
Grantor’s Property or the Sign Easement Tract other than those belonging to
Grantee; (c) it will not permanently remove any electrical lines serving the
Sign Easement Tract running over, under, through or across Grantor’s Property to
the Sign Easement Tract to which Grantee has connected wires.
5. Duration of Easement. The Easements shall be in effect for such time as
Grantee operates the Project on the Casino Property.
6. Damage to Property. Grantor and Grantee acknowledge and agree that any and
all damage to the property of Grantor which is caused by the construction and
installation of the Improvements, shall be repaired at the sole cost and expense
of and by the Grantee.
7. Maintenance and Repair. Grantee shall be responsible for all maintenance and
repair of the Improvements, and all insurance of the Improvements. Grantor shall
have no responsibility or liability for any such matters whatsoever.
8. Successors and Assigns. This Easement Agreement shall be binding upon the
parties hereto, their employees, contractors, tenants, licensees, agents and
invitees, and shall inure to the benefit of their successors and assigns,
including without limitation future owner(s) of all or any portion of the
Grantor Property and the Casino Property.

 

 



--------------------------------------------------------------------------------



 



9. Miscellaneous. This Agreement shall be governed by the laws of the State of
Missouri. The captions of the paragraphs of this Agreement are inserted for
convenience only and shall not be used in the interpretation hereof. If any
provisions hereof are found unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect and shall be enforceable to the
extent unaffected.
IN WITNESS WHEREOF, the parties hereto, intending to be fully and absolutely
bound hereby, have executed this Easement Agreement as of the day and year first
above written.

              Grantor:   ST. LOUIS COUNTY PORT AUTHORITY    
 
           
 
  By:         
 
    Name:    Dennis G. Coleman    
 
    Title:  Executive Director    
 
           
ATTEST:
           
 
                       
 
    Name:      
 
    Title:        
 
            Grantee:   PINNACLE ENTERTAINMENT, INC.,         Delaware
corporation    
 
           
 
  By:        
 
           
 
    Name:      
 
    Title:        

 

 



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
    )      
 
  ) ss.  
COUNTY OF ST. LOUIS
    )      

On this              day of                       , 2010, before me, appeared
Dennis G. Coleman to me personally known, who being by me duly sworn, did say
that he is the Executive Director of St. Louis County Port Authority, and that
he, being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the St. Louis County Port
Authority.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year last above written.

         
 
       
 
      Notary Public in and for said County and State
 
       
 
       
 
      Print Notary’s Name
 
       
My Commission Expires:
       
 
       
 
       

 

 



--------------------------------------------------------------------------------



 



             
STATE OF MISSOURI
    )      
 
  ) ss.  
COUNTY OF ST. LOUIS
    )      

On this  _____  day of                     , 2010, before me, appeared
                                         to me personally known, who being by me
duly sworn, did say that he is the                      [vice president] of
Pinnacle Entertainment, Inc., a Delaware corporation and that the said
instrument was signed on behalf of said corporation by authority of its board of
directors, and said                                         , acknowledged said
instrument to be the free act and deed of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year last above written.

         
 
       
 
      Notary Public in and for said County and State
 
       
 
       
 
      Print Notary’s Name
 
       
My Commission Expires:
       
 
       
 
       

 

 



--------------------------------------------------------------------------------



 



Exhibit “A”
Lot 1 of River City Casino Subdivision as reflected in Plat Book 357, at pages
445-447 recorded with the St. Louis County, Missouri recorder of deeds on
November 19, 2009 as instrument number 2009111900633.

 

 



--------------------------------------------------------------------------------



 



Exhibit “B”
Legal Description of Grantor’s Property
Beginning at the point of intersection of the eastern line of Broadway, 60 feet
wide, with a line 20 feet south of the southern line of the River Des Peres
Drainage Works, 280 feet wide, thence South 41 degrees 10 3/4 minutes West along
the eastern line of Broadway 759.50 feet, thence South 31 degrees 55 1/2 minutes
East 1506.38 feet, thence South 03 degrees 21 1/2 minutes East 189.96 feet to a
point in the center line of former Van Buren Street, thence North 33 degrees 21
minutes East along said center line of former Van Buren Street 151.45 feet to an
angle point, thence continuing along said center line of former Van Buren Street
and its northern prolongation, North 49 degrees 13 minutes East 980 feet more or
less to the center line of the former River Des Peres as established by
Featherson in 1876, thence following said center line of the former River Des
Peres in a northeastwardly direction 325 feet more or less to its intersection
with a line 20 feet south of the southern line of the River des Peres Drainage
Works 280 feet wide, thence North 50 degrees 00 1/2 minutes West along a line 20
feet south of the southern line of said River Des Peres Drainage Works 1890 feet
more or less to the point of beginning and containing 39.13 acres.

 

 



--------------------------------------------------------------------------------



 



Exhibit “C”
Legal Description of Sign Easement Tract

 

 